DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 6-8, 10-13, 15-21, 27-28, 31-32 are pending.  Applicant’s previous election of Group I, and the following species, claims 1, 6-8, 11-13, 27-28 and 32 still applies and claims 10, 15-21, and 31 remain withdrawn.  

    PNG
    media_image1.png
    351
    612
    media_image1.png
    Greyscale

It is noted that the amendment to claim 1 of 05/18/22 appears to exclude the elected species of claim 8 (claim 8 requires less than 1% solids whereas claim 1 requires at least 3% of the salt which would be a solid when the coating composition dries), such that the elected species of solids content is being changed to claim 15 instead of claim 8, which results in claim 8 being withdrawn and previously withdrawn claims 15-16 and 31 being rejoined/under examination (see the interview summary).  Thus, the elected claims are now 1, 6-7, 11-13, 15-16, 27-28 and 31-32 and the withdrawn claims are now 8, 10, and 17-21.
Response to Amendment
Applicant’s amendment of 05/18/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 6-7, 13, 15-16, 27-28,31-32 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain embodiments, does not reasonably provide enablement for the full claimed scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to arrive at the invention in a manner commensurate in scope with the claims. 
Upon review of the disclosure in its entirety, one having ordinary skill in the art would not be enabled to make the full scope of the invention as claimed without undue experimentation. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of the claim can be made and/or used as claimed and whether the claim meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).
Claim 1 recites a solubility limitation with respect to the salt as a property of the salt itself (as opposed to a limitation on the amount of the salt present in the sol-gel).  This property as claimed is only enabled in the present specification with respect to the present examples, which prepare the salt in a particular way and add it to a particular sol-gel composition (having particular types and amounts of ingredients), whereas the claims are far broader in scope in terms of the type of organosilane in the sol-gel composition (but claims 11 and 12 are sufficiently narrow such that the amount of experimentation is not undue, and thus these claims are not rejected).  The disparity in breadth between the scope of the claims and the scope of the examples in the present specification in terms of the type of organosilane would result in one having ordinary skill in the art having to perform undue experimentation to achieve the claimed solubility property for the broader embodiments (all the possible types of organosilane of which there are practically countless possible embodiments to experiment with) of the claims (i.e., all the embodiments within the claimed scope that are outside the scope of the examples in the specification).  The specification contains no other guidance regarding how to achieve the claimed solubility property with types of organosilane as broadly recited as in the present claims.  
Upon applying the Wands factors to claim 1, 6-7, 13, 15-16, 27-28, 31-32 undue experimentation would be required:
(A) The breadth of the claims; (as explained above, the claims are broad in terms of the type of organosilane in the composition relative to the much narrower guidance provided in the specification)
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (the solubility property as claimed would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various types of organosilane without any apparent predictability)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (the direction in the specification, at best, is sufficient for types of organosilane, without any corresponding direction provided for achieving the claimed solubility property with the broader scope as claimed)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (based on the broader claimed scope compared to the limited guidance in the specification and the apparent lack of predictability, the quantity of experimentation would be unreasonable).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and fail to resolve the above enablement problem.  
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 6-7, 11-13, 15-16, 27-28, 31-32is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the triazole thiol part of the salt without requiring it to be a ligand of the cation which is broader than the original disclosure which only ever refers to the triazole thiol part of the salt as a ligand.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same new matter issue(s) via their dependency.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 depends from cancelled claim 30 and thus is vague in dependency.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 6-7, 11-13, 15-16, 27-28, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mardel et al. (WO 2016/154680, published 10/2016, see U.S. 2018/0105702) in view of Kinlen et al. (U.S. 2016/0145443) in view of Blohowiak et al. (U.S. 2008/0111027) with evidence from and (alternatively) in view of CHEMISTRY AND APPLICATIONS OF INORGANIC-ORGANIC POLYMERS (ORGANICALLY MODIFIED SILICATES), published 1986).
Regarding claims 1, 6-7, 11-13, 15-16, 27-28, and 31-32 Mardel teaches an anticorrosive sol-gel coating composition ([0041]) that includes a thiol-lanthanide salt as in Applicant’s elected species ([0111], [0126]-[0128], [0133], [0159], [0161], [0165]-[0166], i.e., using formula 1(b)(i), when X1 is NH, Y is SH, A1 is N, A2 is CH, and X2 is N, thereby forming 1, 2, 4, triazole 5 thiol as in Applicant’s elected species, also 1,2,4, triazole 5 thiol is an obvious isomer of 1,2,4 triazole 3 thiol in Table 1, [0179]).  
See MPEP 2144.09 II. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
The above salt is made with lanthanide metals overlapping claims 1 ([0180]) and is used to prevent corrosion (see abstract).  The metal cations include cerium and praseodymium at overlapping oxidation states (i.e., including “III”) ([0180]), as in claims 27-28.  These cations would be obvious to use with the organic heterocyclic compound of [0111] because this paragraph calls for “salt thereof” and [0180] teaches that such cations (as discussed above) are suitable cation for salts in the overall composition (and therefore are obvious to use in making the salt of the organic heterocyclic compound of [0111]).  Additionally, even if the cations of [0180] were not intentionally used to create the salt in [0111] (which is indeed obvious as explained above) the separate mixing of a salt from [0180] and a salts from [0111] in the same aqueous sol-gel composition would result in the cations and anions from the two salts associating with each other in solution (i.e., would result in the claimed salt being unintentionally/inherently formed in the solution).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Mardel does not disclose the details regarding the sol-gel to which the above lanthanide salt is incorporated.  However, Kinlen is also directed to anticorrosive sol-gel coatings based on metal-sulfur salts ([0016]-[0018]) and discloses that a suitable sol-gel composition for such anticorrosive compound includes zirconium tetrapropoxide (Applicant’s elected species and in claim 13), glycidoxypropyltrimethoxysilane, water (as a carrier), and acetic acid (as in claim 1) as a catalyst with the anticorrosive compound being present at 0.1-15 wt%, and the zirconium and silicon compounds being present at 0.1-6wt% ([0023]-[0026], [0036]).  Thus, it would have been obvious to have used the above sol-gel ingredients and amounts from Kinlen as the sol-gel coating called for in Mardel into which Mardel incorporates the lanthanide salt corrosion inhibitor.
It is noted that Kinlen refers to disulfide corrosion inhibitors but even if (arguendo) Mardel did not teach disulfide corrosion inhibitors, the amount from Kinlen for the sulfide salt compounds would still be analogous and obvious to try for the corrosion inhibitors of Mardel in the sol-gel composition of modified Mardel because of their highly analogous chemical nature and functionality and because Mardel calls for a general sol-gel coating into which to put the corrosion inhibitor compound (of Mardel) and Kinlen teaches a suitable sol-gel coating for such purposes (with a suitable range of amounts for the corrosion inhibitor ingredient of Mardel).  It is further noted that because the metal cations in Mardel have a 2+ or higher oxidation state and thiol has a 1- state, there would be multiple thiol ligands for every metal cation in the corresponding salt which would make the corrosion inhibitors polysulfides anyway (as in Kinlen).  Additionally and alternatively to the above, it would be obvious to combine the corrosion inhibitors from Kinlen and Mardel in the composition of modified Mardel to thereby arrive at the claimed subject matter (see MPEP 2144.06 I, COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE).  Additionally and alternatively, the amount of corrosion inhibitor in modified Mardel is an art-recognized result effective variable that would have been obvious to adjust, including to within the claimed range, as part of the routine optimization of the degree of corrosion inhibition.
The above silane compound of modified Mardel is different from the elected species, however, as evidenced by the Chemistry and Applications NPL document, the above combination of ingredients in modified Mardel (i.e., water, zirconium tetralkoxide, acetic acid and glycidoxypropyltrimethoxysilane) will inherently produce a hydrolyzed and ring-opened version of the glycidoxy compound that corresponds to Applicant’s elected species (see page 743-744).  

    PNG
    media_image2.png
    61
    537
    media_image2.png
    Greyscale
 
The above ring opening leads to eventual polymerization, however the intermediate product is sufficient to read on the claimed composition (which is not a final cured product).  Also, note that the “oxypropyl” part of the glycidoxy compound would also be present in the ring opened version (as in claim 12).
In addition and as an alterantive to the above ring opening being inherent based on the ingredients used in modified Mardel (as evidenced by the NPL document), such ring opening reaction would also be explicitly obvious to pursue in modified Mardel in view of the NPL document in order to achieve dense coatings (bottom of page 744).
The above silane compound is not illustrate with hydroxyl groups in place of the alkoxy groups, however, the hydrolyzation reaction that opens the epoxy ring would also hydrolyze the alkoxy groups to hydroxyl groups (as in claims 11-12).  As indicated above, these hydroxyl groups would be present as an intermediate product on the way to siloxane condensation, but this is still sufficient to read on the claimed composition (which is not a final cured product).
Modified Mardel does not disclose the amount of acid catalyst, however, this is an art-recognized result effective variable that would have been obvious to adjust to amounts (including amounts within the claimed range) to achieve the desired catalytic functionality (i.e., to include the least amount of acid necessary for catalytic effect, which includes amounts that overlap the ranges of claims 6-7, 15-16, 31 and 32, as explained below). 
In addition to the amount of acid being obvious as explained above, Blohowiak is also directed to sol-gel compositions based on water, zirconium tetralkoxide, acetic acid and glycidoxypropyltrimethoxysilane and teaches that the amount of acid catalyst (complexing agent) should be about 0.1-30 vol% of the overall composition (see abstract, [0018]-0020], [0030]) to provide sufficient pH for catalytic effect (with the catalyst not being consumed by the reactants). Thus, it would have been obvious to have used the above amount of acid from Blohowiak for the acid catalyst already taught by modified Mardel because it is taught as being a sufficient amount for achieving the catalytic functionality desired by modified Mardel.
The above percentage is volume percent, however, given that the density of acetic acid is substantially the same as water (i.e., 1.05 vs 1.0 g/ml) the converted wt% of acetic acid in the almost entirely water solution (see below) would be substantially the same as the above volume percentage.
Based on the above, modified Mardel teaches a composition that includes (within the above ranges), e.g., 3 wt% of corrosion inhibitor/salt, 5wt% of zirconium and silicon compounds, 11wt% of acetic acid and the remainder (about 81wt%) of water (within claims 1, 6, and 15-16) or, e.g., 7 wt% of corrosion inhibitor/salt, 5wt% of zirconium and silicon compounds, 1wt% of acetic acid and the remainder (about 87wt%) of water (within claims 1, 7, and 31) or, e.g., 3 wt% of corrosion inhibitor/salt, 0.5wt% of zirconium and silicon compounds, 0.5wt% of acetic acid and the remainder (about 96wt%) of water (within claims 1 and 32).
As explained above, in addition to the above amount of acid being obvious from Blohowiak in modified Mardel, it is also additionally and alternatively obvious to use such a low amount of acid based on modified Mardel without Blohowiak as part of the routine optimization of the amount of acid catalyst as an art-recognized result effective variable (i.e., to include the least amount of acid necessary for catalytic effect).  
Regarding the claimed solubility property, as explained above, modified Mardel discloses a combination of cations and anions that overlap the same cations and anions in the present application and these overlapping embodiments of modified Mardell will inherently have the same solubility properties as the corresponding embodiments in the present application.  
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that Mardel does not disclose the claimed salt and that preparing the claimed salt would amount to extra work for no reason in Mardel.  This is not persuasive.  To the extent that Applicant is arguing that Mardel discloses so many possible salts (in terms of anions and cations) that it would not be obvious to use the specific anion and cations being claimed, this is not persuasive because the scope of Mardel’s disclosure is not so vast as to render the claimed scope of salt non-obvious.  
To the extent that Applicant is arguing that the claimed salt would have to be produced by refluxing (based on the “extra work” argument), it is maintained that refluxing is not required in the present claims.  Also, to the extent refluxing is being argued as a requirement for achieving the claimed solubility property, this refluxing would have to be recited in the claims to address the scope of enablement rejection above (i.e., if the claimed solubility property is only capable of being achieved when the salt is made via the refluxing method, this would have to be recited in the claims or else undue experimentation would be required to arrive at the claimed solubility property via un-refluxed salts which are currently within the broader claim scope).  In this regard, there is no evidence on record indicating that such refluxing is necessary to achieve the solubility property (solubility improvement is discussed with respect to the salt itself, not with respect to the refluxing preparation method of the salt).
Applicant argues (on page 9) that the refluxing was only mentioned in their previous remarks to point out the flaws in the inherency argument (which is not persuasive see below) but this appears to be contradictory to their argument that forming the salt would require “extra work” beyond the disclosure of Mardel (which would only make sense if Applicant was referring to the reflux process).  If, as Applicant appears to implicitly argue, the salt can be made by non-refluxing methods known to those of ordinary skill in the art, then it would have been obvious to have used those known processes to combine the cation and anion of Mardel into the claimed salt (because Mardel clearly teaches overlapping cations and anions compared to the claimed salt).
In addition to the teachings of Mardel that suggest combining the claimed cation and anion to make a salt (see the rejection above), even if this combination of cation and anion was not intentionally formed as a salt prior to being mixed, Mardel alternatively teaches uses multiple salts that separately include the claimed respective cation and anion (which inherently result in the same dissolved ions in the sol-gel composition).  In other words, the claims are directed to a sol-gel mixture containing the claimed salt in an aqueous solution, thereby resulting in the anion and cation of that salt being present in the aqueous solution, which is the same result whether the anion and cation was combined into a single salt prior to mixing with water (which is suggested by Mardel, see above) or whether the claimed anion is put into the aqueous solution by a first salt of Mardel (with the claimed anion and a non-claimed cation) and the claimed cation is put into the aqueous solution by a second salt of Mardel (with the claimed cation and a non-claimed anion), i.e., in either case, the claimed anion and cation are put into the aqueous solution.
Applicant argues that such mixing of anions and cations in the solution is contradicted by the teachings of Mardel because Mardel teaches that the organic heterocyclic compound and the metal salt are separate ingredients.  This is not persuasive.  First, these ingredients are separate before they are mixed into the solution and Mardel does not disclose that they stay separate from each other while in solution.  Second, Applicant argues that Mardel does not teach the “reaction products” of these separate ingredients.  But again, this appears to refer to the refluxing discussed above (which presumably forms the “reaction product” mentioned by Applicant).  There is no evidence that the claimed cation and anion in the salt require a particular type of “reaction” besides simply being mixed into an aqueous solution like any other salt.  
Third, it is noted that while the organic heterocyclic compound and the metal salt may be disclosed separately in Mardel, this is because the organic heterocyclic compound does not have to be a salt (it is optional) and therefore does not have to be used as an anion with a cation.  When the organic heterocyclic compound is used as a salt, the corresponding disclosure focuses on the organic anion part of the salt as providing the desired benefits (barely discussing the cation) and likewise the metal salt disclosure focuses on the cation metals as providing the desired benefits (and barely discusses the anions), such that it would have been obvious to have combined the functional organic anion part the organic heterocyclic compound with the functional cation metals from the metal salt (when both ingredients are going to be salts anyway).  As explained above, this is just an explanation of the obviousness of intentionally combining the above cations and anions to form the claimed salt prior to mixing, but it is maintained that if, e.g., the sodium salt of the organic heterocyclic compound taught by Mardel and the acetate salt of the cerium cation taught by Mardel are mixed into the aqueous solution then the solution would inherently contain the organic heterocyclic compound anion and the cerium cation in the solution, which is the same as what is claimed.  
Applicant argues that such an inherency argument is lacking supporting evidence/teachings, however, Kinlen explicitly teaches that corrosion inhibiting compounds, like those in Mardel, may be dissolved in the sol-gel composition ([0018]) and one of ordinary skill in the art would expect salts comprising a cation and an anion to dissociate in the solution when dissolved.  Without some contrary evidence from Applicant indicating that the above salts from Mardel (e.g., the sodium salt of the organic heterocyclic compound and the acetate salt of the cerium cation) do not dissociate into their respective cations and anions when dissolved, it is maintained that this functionality is inherent to the salts taught by Mardel in view of Kinlen.
Applicant then appears to maintain the argument that Mardel does not render obvious using the above corrosion inhibitors with a sol-gel coating.  Having read Applicant’s remarks, the Examiner is still unable to understand how Applicant can interpret the following sections from Mardel in a way that precludes the mere suggestion of using the corrosion inhibiting ingredients in a sol-gel coating:
 
    PNG
    media_image3.png
    147
    531
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    411
    537
    media_image4.png
    Greyscale

As explained previously, even if Mardel did not mention “sol-gel” at all (arguendo), it would still be obvious to use the ingredients of Mardel in the sol-gel of the secondary references because of the corrosion inhibiting benefits provided by Mardel’s compounds and because of the benefits taught by the secondary references regarding sol-gel corrosion inhibiting compositions.
Applicant then argues that Mardel does not disclose or address the solubility problem that motivates the present inventors.  However, the prior art does not need to arrive at the claimed subject matter for the same reason as Applicant (Mardel and Kinlen provide their own motivation, i.e., anticorrosive functionality, for providing the claimed salt into a sol gel composition) and therefore these benefits are not relevant in the context of establishing a prima facie case of obviousness (though these benefits may be relevant in rebutting a prima facie case of obviousness via unexpected results).  However, while the claims may be getting close to overcoming the scope of enablement rejection (in terms of allowing reasonable experimentation within the claimed scope to enable the claimed property, see above), they are still far from being commensurate in scope with the present examples in the context of unexpected results in terms of the type and amount of ingredients in the claims compared to the much narrower type and amount of ingredients in the examples.
Applicant then argues that Kinlen teaches different corrosion inhibitors but this is improper piecemeal analysis.
Applicant then argues that Blohowiak/Schmidt does not teach the claimed corrosion inhibitors but this is improper piecemeal analysis.
Applicant then argues that the cited references fail to recognize or solve the solubility problems mentioned in the present specification.  As explained above, this is irrelevant because the prior art does not need to explicitly teach such solubility properties, and instead properly teaches a composition that inherently has such properties.  The prior art also does not need to arrive at the claimed invention for the same reasons as Applicant.  As explained above, these arguments may be relevant in the context of unexpected results but the claims are not commensurate.  
Also, arguments related to a lack of expectation of success are not persuasive.  Applicant appears to consider “success” to be intentionally solving the “solubility problem.”  This is not correct.  “Success” in the context of reasonable expectation of success does not require the prior art to intentionally succeed or expect to succeed at achieving the claimed solubility property (this solubility property is inherently taught by the cited references, which is sufficient).  There is no evidence that the ingredients in the cited references could not be combined as taught in the cited references to achieve a functional anticorrosive sol-gel composition (which constitutes the “success” from the perspective of the prior art).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787